 Case 2:20-cv-11058-SFC-APP ECF No. 1 filed 04/30/20      PageID.1    Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WILMA KING, and
ERICA SOAN,

                   Plaintiffs,                    Case No.
v.
                                                  Hon.
VS CARE, INC, d/b/a AMBROSIA VILLA,
AV ROCHESTER HILLS, INC, DBA
AMBROSIA VILLA ROCHESTER HILLS,
A.V. BLOOMFIELD, INC, d/b/a
AMBROSIA VILLA BLOOMFIELD TWSP.,
and VICTORIA SVET,

            Defendants.
GOLD STAR LAW, P.C.
Caitlin E. Malhiot (P76606)
Maia Johnson Braun (P40533)
Attorneys for Plaintiff
2701 Troy Center Dr., Ste. 400
Troy, Michigan 48084
(248) 275-5200
cmalhiot@goldstarlaw.com
mjohnson@goldstarlaw.com


                                  COMPLAINT

      Plaintiffs, Wilma King and Erica Soan, through their attorneys, Gold Star

Law, P.C., for their Complaint state:

                   PARTIES, JURISDICTION AND VENUE
 Case 2:20-cv-11058-SFC-APP ECF No. 1 filed 04/30/20         PageID.2    Page 2 of 7



   1. Plaintiff Wilma King ("King") is an individual who resides in Waterford,

Oakland County, Michigan.

   2. Plaintiff Erica Soan ("Soan") is an individual who resides in Clinton

Township, Macomb County, Michigan.

   3. Defendant VS Care, Inc, d/b/a Ambrosia Villa, (“VS Care”) is a Michigan

corporation with its registered office in Madison Heights, Oakland County,

Michigan.

   4. Defendant AV Rochester Hills, Inc. DBA Ambrosia Villa Rochester Hills

(“AV Rochester”) is a Michigan corporation with its registered address in Madison

Heights, Oakland County, Michigan.

   5. Defendant A.V. Bloomfield, Inc., d/b/a Ambrosia Villa Bloomfield Twsp.

("AV Bloomfield") is a Michigan corporation with its registered address in

Madison Heights, Oakland County, Michigan.

   6. Defendant Victoria Svet ("Svet") conducts business in Oakland County,

Michigan.

   7. Defendant Svet is the president, treasurer, secretary, director, and resident

agent, of VS Care, AV Rochester, and AV Bloomfield.

   8. The three above-named Defendant corporations have the same registered

address at 27136 Delton St. Madison Heights, Michigan.




                                          2
 Case 2:20-cv-11058-SFC-APP ECF No. 1 filed 04/30/20         PageID.3    Page 3 of 7



   9. The wrongful conduct of the Defendants alleged herein occurred in Oakland

County, Michigan.

   10. Defendants’ business operations are an enterprise engaged in interstate

commerce as defined by the FLSA and have revenues in excess of $500,000 per

year.

   11. This action arises under the Fair Labor Standards Act of 1938 (“FSLA”) 29

U.S.C. 201, et seq., and the Michigan Workforce Opportunity Wage Act of 2014,

including the Improved Workforce Opportunity Wage Act of 2018, (“WOWA”)

and jurisdiction of this Court in invoked pursuant to 28 U.S.C. 1331 and 28 U.S.C.

1367(b).

   12. Defendants reside within the judicial district, and venue is proper in this

Court pursuant to 28 USC 1391(b).

                           FACTUAL ALLEGATIONS

   13. Defendants are engaged in the operation of adult foster care homes for

persons who, because of age or infirmity, are unable to care for themselves.

   14. The corporate Defendants share common ownership and management.

   15. Plaintiff King was employed by Defendants as a Caregiver from

approximately April 2016 until approximately July 4, 2019.

   16. Plaintiff Soan was employed by Defendant as a Caregiver from

approximately December 2018 until on or about February 25, 2020.


                                          3
 Case 2:20-cv-11058-SFC-APP ECF No. 1 filed 04/30/20           PageID.4    Page 4 of 7



   17. At all times during her employment with Defendants, Plaintiffs have

maintained their own residences, separate from any of Defendants’ facilities, at

which they reside, pay utilities, maintain a legal address, and keep their

belongings.

   18. Plaintiffs were paid a set rate for each 24-hour shift that they worked. The

amount paid for each 24-hour shift equated to less than minimum wage.

   19. While working a 24-hour shift, Plaintiffs were charged with the care of

several individuals with varying sleep and medication schedules, and Plaintiffs

were not able to get five uninterrupted hours of sleep per night every night.

   20. If Plaintiffs were able to sleep at all during their shifts, they had to remain

alert and aware of the nightly activities of the residents in the facility in which they

worked.

   21. Plaintiffs informed Defendants of their inability to sleep during their shifts.

   22. Defendants were on notice that Plaintiffs were not able to get at least 5

uninterrupted hours of sleeping during a 24-hour shift.

   23. Plaintiffs were not paid for all hours worked for Defendants.

   24. Plaintiffs were paid less than minimum wage for all hours worked for

Defendants.

   25. Plaintiffs regularly worked more than 40 hour per week.




                                           4
 Case 2:20-cv-11058-SFC-APP ECF No. 1 filed 04/30/20          PageID.5    Page 5 of 7



   26. Plaintiffs were not paid at a rate of at least one and one-half times their

regular rate of pay for hours worked in excess of 40 per week.

   27. Defendants’ method of paying Plaintiffs in violation of the FLSA was

willful and not based on a good faith and reasonable belief that its conduct

complied with the FLSA.

                               COUNT I-
                FAILURE TO PAY OVERTIME IN VIOLATION
               OF THE FAIR LABOR STANDARDS ACT OF 1938

   28. Plaintiffs incorporate the allegations in the foregoing paragraphs as if fully

stated herein.

   29. Defendants are “employers” within the coverage of the FLSA.

   30. Plaintiffs are “employees” within the coverage of the FLSA.

   31. Pursuant to Section 207 of the FLSA, Defendants were required to pay

Plaintiffs at least minimum wage for all hours worked.

   32. Pursuant to Section 207 of the FLSA, Defendants were required to pay

Plaintiffs at least 1 ½ times their regular rate of pay for hours worked in excess of

40 per week.

   33. Defendants failed to compensate Plaintiffs for all hours worked, in violation

of FLSA.




                                           5
 Case 2:20-cv-11058-SFC-APP ECF No. 1 filed 04/30/20          PageID.6   Page 6 of 7



   34. Defendants failed to compensate Plaintiffs at a rate of at least 1 ½ times

their regular rate of pay for hours worked in excess of 40 per week, in violation of

the FLSA.

   35. Defendants’ failure to pay minimum wage and overtime compensation in

violation of the FLSA is willful, with knowledge or reckless disregard of the

statutory requirements.

   36. Pursuant to Section 216(b) of the FLSA, Defendants are liable to Plaintiffs

for unpaid wages and overtime compensation, plus an additional equal amount as

liquidated damage, together with cost and reasonable attorney’s fees.

                          COUNT II -
        VIOLATION OF THE WORKFORCE OPPORTUNITY WAGE ACT

  37. Plaintiffs incorporate the allegations in the foregoing paragraphs of this
Complaint as if fully stated herein.

   38. Plaintiffs are “employees” within the coverage of WOWA.

   39. Defendants are “employers” within the coverage of WOWA.

   40. Pursuant to the WOWA, Defendants are required to pay Plaintiffs at a rate of

1 ½ times their regular rate of pay for all hours worked in excess of 40 hours per

week.

   41. Defendants failed to pay Plaintiffs at least 1 ½ times their regular rate of pay

for all hours worked in excess of 40 hours per week, in violation of Section 4a of

the WOWA.


                                          6
 Case 2:20-cv-11058-SFC-APP ECF No. 1 filed 04/30/20       PageID.7    Page 7 of 7



   42. Pursuant to Section 9 of the WOWA, an employer who violates the WOWA

is liable to the employee for the difference between the amount paid to the

employee and the amount that, but for the violation, would have been paid, plus an

additional equal amount as liquidated damages and reasonable attorney fees.

      WHEREFORE, Plaintiffs requests that this court enter an award for their

favor in the amount of their actual unpaid wages and overtime wages, an equal

amount as liquidated damages, plus their cost and reasonable attorney’s fees, and

such other relief as this Court deems appropriate.



                                             Respectfully submitted,

                                             GOLD STAR LAW, P.C.

                                             /s/ Caitlin E. Malhiot
                                             Caitlin E. Malhiot (P76606)
                                             Maia Johnson Braun (P40533)
                                             Attorneys for Plaintiff
                                             2701 Troy Center Dr., Ste. 400
                                             Troy, Michigan 48084
                                             (248) 275-5200
                                             cmalhiot@goldstarlaw.com
                                             mjohnson@goldstarlaw.com

Dated: April 30, 2020




                                         7
